—Motion for poor person relief denied. Memorandum: Petitioner has failed to demonstrate the existence of any genuine issue of fact or law that would warrant reversal of Family Court’s order determining that petitioner lacks standing to seek visitation with the child alleged to be his half-sister. Moreover, petitioner cannot make such a showing. This Court has previously held that petitioner’s putative father is collaterally estopped from maintaining a paternity proceeding involving the child with whom petitioner seeks visitation (Matter of Timothy J. T. v Karen J. H., 251 AD2d 1036, appeal dismissed and lv denied 92 NY2d 891). Present — Pine, J. P., Wisner, Scudder, Balio and Lawton, JJ.